DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claim 1, line 15, it is suggested that “based by” be replaced with “based on”.
In claim 1, line 17, it is suggested that “each correspond” be replaced with “each corresponds”.
	Claims 2-9 are depending on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.: 10,564,290 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/394,089
US 10,564,290 B1 
1. A receiver device configured to receive an incoming radio frequency (RF) satellite signal from a satellite vehicle, comprising: 

a circuit configured to: 
 





track the incoming RF satellite signal in code phase and carrier frequency, the incoming RF satellite signal having a primary pseudorandom (PRN) code and a secondary PRN code modulated thereon, wherein the secondary PRN code is time aligned with navigation data so that a duration of a secondary PRN code period corresponds to a data symbol interval of the navigation data; 

generate an encoded sequence of dot product values of adjacent integrated in-phase (I) and quadrature-phase (Q) components of the incoming RF satellite signal; 


determine a secondary code phase for the secondary PRN code based by  


identifying one or more altered secondary code chip transitions within the encoded sequence, wherein the one or more altered secondary code chip transitions each correspond to a navigation data symbol transition; and

identifying a starting position of the secondary PRN code based on a position of each of the one or more altered secondary code chip transitions. 







2. The receiver device of claim 1, wherein the circuit is configured to coherently integrate the secondary code phase with the incoming RF satellite signal to increase an integration interval.  
1. A receiver device configured to receive an incoming radio frequency (RF) satellite signal from a satellite vehicle, comprising: 

a processor; and 

non-transitory computer-readable storage media communicably coupled to the processor having instructions stored thereon that, when executed by the processor, cause the processor to: 

track the incoming RF satellite signal in code phase and carrier frequency, the incoming RF satellite signal having a primary pseudorandom (PRN) code and a secondary PRN code modulated thereon, wherein the secondary PRN code is time aligned with navigation data so that a duration of a secondary PRN code period corresponds to a data symbol interval of the navigation data; 

generate an encoded sequence of dot product values of adjacent integrated in-phase (I) and quadrature-phase (Q) components of the incoming RF satellite signal; 

compare the encoded sequence with expected secondary code chip transitions and determine a secondary code phase for the secondary PRN code based on the comparison by: 

identifying an altered secondary code chip transition within the encoded sequence, wherein the altered secondary code chip transition corresponds to a navigation data symbol transition; 

identifying a starting position of the secondary PRN code based on a position of the altered secondary code chip transition, wherein the encoded sequence repeats for every secondary PRN code interval, and the starting position of the secondary PRN code corresponds to a particular position within the encoded sequence having a highest number of altered secondary code chip transitions; and 


coherently integrate the secondary code phase with the incoming RF satellite signal to increase an integration interval.

4. The receiver device of claim 1, wherein 
the starting position of the secondary PRN code corresponds to the position within a repeating encoded sequence having a highest number of altered secondary code chip transitions.
1. ……
and the starting position of the secondary PRN code corresponds to a particular position within the encoded sequence having a highest number of altered secondary code chip transitions; and 
……

5. The receiver device of claim 2, wherein the circuit is further configured to: 

align the starting position of the secondary PRN code within the incoming RF satellite signal; and

track the incoming RF satellite signal over an increased integration interval.

3. The receiver device of claim 1, wherein the instructions further cause the processor to: 

align the starting position of the secondary PRN code within the incoming RF satellite signal; and

track the incoming RF satellite signal over an increased integration interval.

6. The receiver device of claim 5, wherein the circuit is further configured to:
 
identify the navigation data over the increased integration interval; 

decode the navigation data; and 

compute location information from the navigation data.

4. The receiver device of claim 3, wherein the instructions further cause the processor to:
 
identify the navigation data over the increased integration interval; 

decode the navigation data; and 

compute location information from the navigation data.

7. The receiver device of claim 1, wherein one or more other positions within the encoded sequence have either zero or less than a predefined number of changed symbol transitions.

2. The receiver device of claim 1, wherein other positions within the encoded sequence has zero or less than a predefined number of changed symbol transitions.

8. The receiver device of claim 1, wherein the incoming RF satellite signal includes a pilot signal having no navigation data.

5. The receiver device of claim 1, wherein the incoming RF satellite signal includes a pilot signal having no navigation data.

9. The receiver device of claim 8, 
wherein the circuit is further configured to: 


identify a repeating pattern from among secondary code chip transitions within the encoded sequence; and

determine a sample offset from the repeating pattern corresponding to a first position of the secondary code chip transitions, 

wherein the first position corresponds to the starting position of the secondary PRN code within the incoming RF satellite signal.
6. The receiver device of claim 5, 
wherein the instructions further cause the processor to: 

identify a repeating pattern from among secondary code chip transitions within the encoded sequence; and 

determine a sample offset from the repeating pattern corresponding to a first position of the secondary code chip transitions, 

wherein the first position corresponds to the starting position of the secondary PRN code within the incoming RF satellite signal.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mattos (US 2006/0285581 A1) in view of Sekiguchi et al (US 5,764,658).
Consider claim 1:
Mattos discloses a receiver device configured to receive an incoming radio frequency (RF) satellite signal from a satellite vehicle (see paragraph 0001, where Mattos describes a system for acquisition of navigation signals transmitted by a satellite), comprising: 
a circuit (see paragraph 0063, where Mattos describes a digital signal processor) configured to: 
track the incoming RF satellite signal in code phase and carrier frequency, the incoming RF satellite signal having a primary pseudorandom (PRN) code and a secondary PRN code modulated thereon (see paragraphs 0048-0049, where Mattos describes a receiver that tracks pseudo random codes transmitted as a satellite signal; see Fig. 8, paragraphs 0075 and 0114, where Mattos describes that the received satellite signal comprises a L1C pseudorandom (PRN) code as a primary code and L1B pseudorandom (PRN) code as a secondary code; see paragraph 0007, where Mattos describes that the code signal from the satellite is modulated onto carriers; see paragraph 0008, where Mattos describes a code signal has a phase),
wherein the secondary PRN code is time aligned with navigation data so that a duration of a secondary PRN code period corresponds to a data symbol interval of the navigation data (see paragraph 0058, where Mattos describes that the two code signals are synchronized at symbol level; see paragraph 0111, where Mattos describes that the secondary code is synchronized with data symbol; see paragraph 0001, where Mattos describes that the data is navigation data);
generate an encoded sequence of dot product values of adjacent integrated in-phase (I) and quadrature-phase (Q) components of the incoming RF satellite signal (see Fig. 8 and paragraph 0075, where Mattos describes that the IQ mix circuitry 524 multiplies the current IQ pair by the previous IQ pair; see paragraph 0115, where Mattos describes that the IQ mix circuitry may use dot product algorithm resulting in an integration; see paragraph 0130, where Mattos describes that the IQ mix circuitry cancels data in the satellite signal, thus, the IQ mix circuitry generates pseudorandom (PRN) codes); and
determine a secondary code phase for the secondary PRN code (see paragraph 0124, where Mattos describes that the IQ mix circuitry converts the frequency into phase angle) based by identifying one or more altered secondary code chip transitions within the encoded sequence, wherein the one or more altered secondary code chip transitions each corresponds to a navigation data symbol transition (see paragraphs 0079-0080, where Mattos describes alternative forms of the secondary PRN code).
Mattos does not specifically disclose: identifying a starting position of the secondary PRN code based on a position of each of the one or more altered secondary code chip transitions.  
Sekiguchi teaches: identifying a starting position of a secondary code based on a position of altered secondary code chip transition (see col. 2, lines 63-66, where Sekiguchi describes a start code detector that receives a bit stream and detects a start code based on a last layer output).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: identifying a starting position of the secondary PRN code based on a position of each of the one or more altered secondary code chip transitions, as taught by Sekiguchi to modify the method of Mattos in order to maintain operation when detecting a code with bit error, as discussed by Sekiguchi (see col. 2, lines 34-38).
	Consider claim 2:
	Mattos in view of Sekiguchi discloses the receiver device of claim 1 above. Mattos discloses: the circuit is configured to coherently integrate the secondary code phase with the incoming RF satellite signal to increase an integration interval (see Fig. 8 and paragraph 0075, where Mattos describes that the output of the IQ mix circuitry 524 is input to a low pass filter 522 which provides an accumulate function; see Fig. 10 and paragraph 0132, where Mattos describes that the low pass filter 522 performs long term coherent integration which is an integration over an increased period).
Consider claim 3:
	Mattos in view of Sekiguchi discloses the receiver device of claim 1 above. Mattos discloses: the receiver device includes a global navigation satellite system (GNSS) receiver (see paragraph 0049, where Mattos describes that the receiver is a GNSS receiver).
Consider claim 5:
	Mattos in view of Sekiguchi discloses the receiver device of claim 2 above. Mattos discloses: align the starting position of the secondary PRN code within the incoming RF satellite signal (see paragraph 0111, where Mattos describes that the secondary code is synchronized with data symbol; see paragraphs 0048-0049, where Mattos describes that the date symbols are coming from a satellite signal), and track the incoming RF satellite signal over an increased integration interval (see Fig. 10 and paragraph 0132, where Mattos describes that the low pass filter 522 performs long term coherent integration which is an integration over a relatively long period; see paragraph 0113, where Mattos describes that the period of the integration can be increased as more information becomes available).
Consider claim 7:
	Mattos in view of Sekiguchi discloses the receiver device of claim 1 above. Mattos discloses: one or more other positions within the encoded sequence have either zero or less than a predefined number of changed symbol transitions (see paragraph 0074, where Mattos describes that data is removed from the encoded signal which is at zero Hertz, thus zero symbol transition).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mattos (US 2006/0285581 A1) in view of Sekiguchi et al (US 5,764,658), as applied to claim 5 above, and further in view of Kangas (US 2007/0159384 A1).
Consider claim 6:
	Mattos in view of Sekiguchi discloses the receiver device of claim 5 above. Mattos
discloses: identify the navigation data over the increased integration interval (see Fig. 10 and
paragraph 0132, where Mattos describes that the low pass filter 522 performs long term
coherent integration which is an integration over a relatively long period; see paragraph 0113,
where Mattos describes that the period of the integration can be increased as more information
becomes available; see paragraph 0048, where Mattos describes that the pseudo random codes
of the navigation signal is tracked).
	Mattos does not specifically disclose: decode the navigation data, and compute location
information from the navigation data.
	Kangas teaches: decode navigation data, and compute location information from the
navigation data (see paragraph 0005, where Kangas describes a GPS receiver that decodes the
complete navigation data stream before the receiver location can be calculated).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: decode the navigation data, and compute location information from the navigation data, as taught by Kangas to modify the method of Mattos in order to detect offset of satellite clocks, as discussed by Kangas (see paragraph 0005).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mattos (US 2006/0285581 A1) in view of Sekiguchi et al (US 5,764,658), as applied to claim 1 above, and further in view of Kutik et al (US 9,100,107 B1).
Consider claim 8:
Mattos in view of Sekiguchi discloses the invention of claim 1 above. Mattos does not specifically disclose: the incoming RF satellite signal includes a pilot signal having no navigation data.  
Kutik teaches an incoming RF satellite signal includes a pilot signal having no navigation data (see col. 1, lines 39-50, where Kutik describes a Global Navigation Satellite System receiver that receives an RF signal which includes a pilot signal component and a data signal component; see col. 8, lines 19-23, where Kutik describes that it is the data signal component that carries navigation data).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include that the incoming RF satellite signal includes a pilot signal having no navigation data, as taught by Kutik to modify the method of Mattos in order to generate a local carrier reference signal, as discussed by Kutik (see col. 1, lines 51-55).
Consider claim 9:
Mattos in view of Sekiguchi and Kutik discloses the invention of claim 8 above. Mattos discloses: identify a repeating pattern from among secondary code chip transitions within the encoded sequence (see paragraph 0008, where Mattos describes that the pseudo-random code consists of 1023 chips that repeat every millisecond); and determine a sample offset from the repeating pattern corresponding to a first position of the secondary code chip transitions, wherein the first position corresponds to the starting position of the secondary PRN code within the incoming RF satellite signal (see paragraph 0008, where Mattos describes first determining a relative offset of the received codes with locally generated versions of the codes).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631